Cook, J.,
delivered the opinion of the court.
D. B. Bockhold moved on a farm belonging to appellee about the 1st of January, 1909, under an agreement that appellee would sell him the land. About the latter part of March of the same year appellee, Ritchie, executed a deed for the land and delivered it to Rockhold. In the meantime appellant had moved upon the land and was a tenant of Rockold, as share cropper. It appears that some time after the deed had been delivered to Rockold by Richie (Richie says it was fifteen minutes after, while Rockold says it occurred the day following) Rockold informed Richie that he would not live on the land himself, but would rent it, and work at a sawmill himself. Richie was not satisfied with this plan, and insisted that Rockold give him a rent note, agreeing to deliver a bale of cotton in case he should not come back and decide to give up the land. This was agreed to, and the following writing'was executed and delivered to Richie: “State of Mississippi, Lincoln County. On or before the 15th day of October, 1909, I promise to pay to J. T. Ritchie one bale of good middling cotton, weighing 500 pounds, as rent on the place bought from him, if I should decide not to take the place and give it up. J. A. Bockhold.”
There is some conflict in the evidence concerning appellant’s knowledge of the execution of this note before *137he contracted with Rockhold for the rent of land. Rock-hold did rent the land on the share system to W. E. Pennington, and went to work at a sawmill. In the fall, and after the note became dne, Ritchie procured a distress, and had same levied on the agricultural products raised on the land by Pennington, who is appellant. Pennington replevied the cotton, and trial was had in the justice court,.which terminated in a judgment in Richie’s favor. There was an appeal to the circuit court, and the result was the same. Rockold was the owner of the land when he executed the note agreeing to pay rent on his own property in case he should ‘ ‘ decide not to take the place and give it up.”
The novel question presented here is whether or not the same man can be grantor of the title to land and at some future time enter into a contract with the owner of the title, by the terms' of which the owner becomes the lessee of his own property, and the former owner assumes the qualities and privileges of a lessor. It matters not that the contract for the payment of rent was made within fifteen minutes after the sale of the land had been perfected by the delivery of the deed. If the contract had the effect of establishing the relationship of landlord and tenant — lessor and lessee — it would have the same effect if it had been executed a month later. It has been decided by this court, and it is undoubtedly the law, that a contract may be made between parties to the sale of land, whereby the deferred payments for the land may be treated as rent, or, in other words, a contract to convey the land may be dependent upon the prompt payment of the deferred payments, and until they are all paid the amount stated in each annual note will be collected as the rental value of the land for the current year.
This is quite a different case, as there is no dispute about the fact that Rockold went into possession of the land upon a parol agreement for the conveyance of the *138land, and that in pursuance of that agreement a deed was executed and delivered to him, containing the terms of the sale. Mr. Ritchie does not deny this; in fact, he so states in his testimony — that nothing was said about' rent, and rent was’ not thought of until after the deed was safely in Rockhold’s pocket. Then it was that he learned of Rockold’s purpose to rent the land and work elsewhere himself, and then it was that the so-called’rent. note was executed at his request. The sale of the land was not rescinded, and the title was left in Rockold;' but he (Rockhold) agreed to pay one bale of cotton, “as rent on the place bought from him, if I should decided not to take the place and give it up.” If the terms of this note are adhered to, and nothing more is written into the contract, Rockhold could not be declared in default until he had decided not to take the place and followed his decision by a relinquishment of possession and claim of title to the land.
By a most liberal construction, this contract did not create the parties lessee and lessor. The conditions are too uncertain and indefinite, and the whole range of the law does not afford a precedent of sufficient elasticity authorizing us to stretch this vague agreement into a contract creating the relationship of lessor and lessee between Richie and Rockold.
We have not considered the other difficulties in the way of appellee, because this one mountain range is insurmountable, and it cannot be tunneled or flanked by the most ingenious of legal engineers.

Reversed and remanded.